DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/22,10/08/21, 01/21/21 and  have been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ A Method of Making Light Intensity Adaptive LED sidewalls”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, , claims 1-3,8-9,12-14 and 18 recite “dynamic optical isolation  material”;  claims 4, 6-8, 15-17 recite “dynamic isolation material”, claim 5 recites “optical isolation material”. The specification including the drawings support a dynamic optical isolation material. What the specification does not due to is expound on the extent to which   “dynamic isolation material” or “optical isolation material” is utilized in the invention. A POSITA (person of ordinary skill in the art) could not easily determine what the applicant intended as  “optical isolation material” , “dynamic isolation material, dynamic optical isolation material each employ different techniques for their usage, as well as covers a host of material. This information wasn’t disclosed in the instant application
 	  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claims 1-3,8-9,12-14 and 18 recite “dynamic optical isolation  material”
claims 4, 6-8, 15-17 recite “dynamic isolation material”, claim 5   recites “optical isolation material. Examiner is unclear what the applicant is attempting to claim . Paragraph 55 of the instant application use “dynamic isolation material” then goes to “dynamic optical insolation material” one can only assume what the applicant intended.  For purpose of examination, the examiner will assume that the applicant intended “dynamic optical isolation material” throughout the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US2017/0012026 A1) in view of D2 (CN106019688)  and in further view of   Lewis ((US2014/0085274 A1). 
Regarding claim 1,  Choi discloses a pixel array device {an LED display device} comprising:
a first pixel {defined by a first semiconductor light emitting device 250, and above lying phosphor layer 280} with a first pixel sidewall {see figure BJ; a second pixel {defined by a second semiconductor light emitting device 250,and above lying phosphor layer 280} with a second pixel sidewall facing the
first pixel sidewall {see figure BJ; and a first optical isolation material {black matrix 291 and/or partition wall 290} between the first pixel sidewall and the second pixel sidewall {see figure 8). Choi fails to explicitly disclose A method comprising: addressing a first contiguous group of pixels in an array of pixels causing pixels in the first group of pixels to emit light, each pixel in the array of pixels comprising a semiconductor light emitting structure  and dynamic optical isolation material attached to sidewalls of each pixel, the dynamic optical isolation material switchable between a plurality of optical states based on a state trigger; and sending a state trigger to the dynamic optical isolation material located between two pixels in the first group of pixels causing the dynamic optical isolation material located between pixels in the first group of pixels to switch from a state that hinders transmission of light to a transparent state, dynamic optical isolation material located between two pixels not in the first group of pixels remaining in a state that hinders transmission of light.
 	D2, paragraphs 35-54 and figure 1, teaches the use of an electrochromic material in the black matrix to allow switching the display from narrow to wide view angle and reverse. figures 8 and 9, discloses that the black matrix to be implemented is an electrochromic material embedded in a polymer matrix which switches by an electrical signal between clear and scattering state. The solution of document D2 can be applied equally to the black matrix 291 and/or the partition wall 290 of the display device of CHOI. Therefore, starting from document CHOI when confronted with the problem of providing a varying viewing angle, the person skilled in the art would implement the teaching of electrochromic black matrix from document D2 in the display of document CHOI
Lewis discloses a method comprising: addressing a first contiguous group of pixels in an array of pixels causing pixels in the first group of pixels to emit light (π11,π73) sending a state trigger (π52, π85).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Choi wherein the dynamic optical isolation material switchable between a plurality of optical states based on a state trigger ; and dynamic optical isolation material attached to sidewalls of each pixel, the dynamic optical isolation material switchable between a plurality of optical states based on a state trigger; and sending a state trigger to the dynamic optical isolation material located between two pixels in the first group of pixels causing the dynamic optical isolation material located between pixels in the first group of pixels to switch from a state that hinders transmission of light to a transparent state, dynamic optical isolation material located between two pixels not in the first group of pixels remaining in a state that hinders transmission of light thus in order to provide a device in which additional backlighting is required as disclosed by D2, and wherein a method comprising: addressing a first contiguous group of pixels in an array of pixels causing pixels in the first group of pixels to emit light, each pixel in the array of pixels comprising a semiconductor light emitting structure  and dynamic optical isolation material attached to sidewalls of each pixel, the dynamic optical isolation material switchable between a plurality of optical states based on a state trigger; and sending a state trigger to the dynamic optical isolation material located between two pixels in the first group of pixels causing the dynamic optical isolation material located between pixels thus  allowing for human interface of the final image without additional hardware as taught by Lewis.
Regarding claim 12,  Choi discloses a pixel array device {an LED display device} comprising: a first pixel {defined by a first semiconductor light emitting device 250, and above lying phosphor layer 280} with a first pixel sidewall {see figure BJ; a second pixel {defined by a second semiconductor light emitting device 250,and above lying phosphor layer 280} with a second pixel sidewall facing the first pixel sidewall {see figure BJ; and a first optical isolation material {black matrix 291 and/or partition wall 290} between the first pixel sidewall and the second pixel sidewall {see figure 8). Choi fails to explicitly disclose a dynamic optical isolation material attached to sidewalls of each pixel, the dynamic optical isolation material switchable between a plurality of optical states based on a state trigger; and sending a state trigger to the dynamic optical isolation material located between two pixels in the first group of pixels causing the dynamic optical isolation material located between pixels in the first group of pixels to switch from a transparent state to a state that hinders transmission of light, dynamic optical isolation material located between two pixels not in the first group of pixels remaining in a transparent state.
	D2, paragraphs 35-54 and figure 1, teaches the use of an electrochromic material in the black matrix to allow switching the display from narrow to wide view angle and reverse. figures 8 and 9, discloses that the black matrix to be implemented is an electrochromic material embedded in a polymer matrix which switches by an electrical signal between clear and scattering state. The solution of document D2 can be applied equally to the black matrix 291 and/or the partition wall 290 of the display device of CHOI. Therefore, starting from document CHOI when confronted with the problem of providing a varying viewing angle, the person skilled in the art would implement the teaching of electrochromic black matrix from document D2 in the display of document CHOI
Lewis discloses a method comprising: addressing a first contiguous group of pixels in an array of pixels causing pixels in the first group of pixels to emit light (π11,π73) sending a state trigger (π52, π85).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Choi wherein the dynamic optical isolation material switchable between a plurality of optical states based on a state trigger ; a dynamic optical isolation material attached to sidewalls of each pixel, the dynamic optical isolation material switchable between a plurality of optical states based on a state trigger; and sending a state trigger to the dynamic optical isolation material located between two pixels in the first group of pixels causing the dynamic optical isolation material located between pixels in the first group of pixels to switch from a transparent state to a state that hinders transmission of light, dynamic optical isolation material located between two pixels not in the first group of pixels remaining in a transparent state thus  allowing for human interface of the final image without additional hardware as taught by Lewis.
Regarding claim 2, Choi discloses a second pixel region.  Lewis disclose addressing a second contiguous group of pixels in the array of pixels causing the semiconductor light emitting structures of the pixels in the second group of pixels to emit light (π11,π73); and sending a state trigger(π85) to the   
D2, paragraphs 35-54 and figure 1, teaches the use of an electrochromic material in the black matrix to allow switching the display from narrow to wide view angle and reverse. figures 8 and 9, discloses that the black matrix to be implemented is an electrochromic material embedded in a polymer matrix which switches by an electrical signal between clear and scattering state. The solution of document D2 can be applied equally to the black matrix 291 and/or the partition wall 290 of the display device of CHOI. Therefore, starting from document CHOI when confronted with the problem of providing a varying viewing angle, the person skilled in the art would implement the teaching of electrochromic black matrix from document D2 in the display of document CHOI
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify Choi wherein addressing a second contiguous group of pixels in the array of pixels causing the semiconductor light emitting structures of the pixels in the second group of pixels to emit light (π11,π73); and sending a state trigger in order to create the full image of the display as taught by Lewis, and dynamic optical isolation material located between two pixels in the second group of pixels causing the dynamic optical isolation material located between pixels in the second group of pixels to switch from a state that hinders transmission of light to a transparent state in order to realize different modes of the display without additional hardware.
Regarding claims 11 AND 20,Choi as modified by D2 and Lewis  fail to explicitly disclose wherein the transparent state is at least 95% transparent.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Choi  wherein the transparent state is at least 95% transparent,  since it would have been obvious to vary the particular claimed dimensions because a change in dimension/would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success; it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).
Claims 3-8 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US2017/0012026 A1) in view of CN106019688  in view of Lewis ((US2014/0085274 A1) and in further view of Liu, et al.  (Paperlike Thermochromic Display , Applied Physics Letters, 2007, 90.) 
Regarding claims 3-8,  Choi as modified by D2 and Lewis, discloses the method set forth above (see rejection claims 1 and 12). Choi as modified by D2 and Lewis fail to explicitly disclose wherein the dynamic optical isolation material is a thermochromic material and the state trigger is a change in a temperature of the dynamic optical isolation material (claim 3) wherein the dynamic optical isolation material is a thermochromic material and the state trigger is heating the optical isolation material to a threshold temperature (claim 5). wherein the change in the temperature of the dynamic isolation material is caused by heat dissipated by a pixel adjacent to the dynamic isolation material (Claim 4); by a pixel adjacent to the dynamic isolation material (claim 6); pixel to which the dynamic isolation material is attached (claim 7);a pixel adjacent to the dynamic isolation material and a pixel to which the dynamic isolation material is attached (claim 8).
Liu discloses  thermally activated display using films made of thermochromic composite and embedded conductive wiring patterns. Thermochromic powder is a material whose optical properties (e.g., color) are tunable by varying the temperature, in a reversible and repeatable manner; a paperlike, thermally activated display fabricated from thermochromic composite and embedded conductive wiring patterns, shaped from mixture of metallic nanoparticles in polydimethylsioxane using soft lithography. The display exhibits good image quality and ease of control. Use of electric heating pulses is shown to reduce energy consumption while improving image quality control. The display has excellent mechanical bending flexibility.
	Liu fails to explicitly disclose “a pixel adjacent to dynamic isolation material” , “pixel to which the dynamic isolation material is attached”. However it is noted that these limitations do no define over the prior art as applied. One of ordinary skill would vary the location of the isolation material in order to achieve the optimal result, thus adjacent, attached and/or embedded are matters of design choice.
	However, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Choi wherein the dynamic optical isolation material is a thermochromic material and the state trigger is a change in a temperature of the dynamic optical isolation material  wherein the dynamic optical isolation material is a thermochromic material and the state trigger is heating the optical isolation material to a threshold temperature in order to provide a device with reduced energy consumption while improving image quality control as taught by Liu and wherein the change in the temperature of the dynamic isolation material is caused by heat dissipated by a pixel adjacent to the dynamic isolation material ; by a pixel adjacent to the dynamic isolation material (claim 6); pixel to which the dynamic isolation material is attached (claim 7);a pixel adjacent to the dynamic isolation material and a pixel to which the dynamic isolation material is attached , since matters of design choice requires only routine skill in the heart.	
Regarding claims 13-17,  Choi as modified by D2 and Lewis, discloses the method set forth above (see rejection claims 1 and 12). Lewis discloses triggers  (π88-π89).Choi as modified by D2 and Lewis fail to explicitly disclose, wherein the dynamic optical isolation material is a thermochromic material and the state trigger is a change in a temperature of the dynamic optical isolation material (claim 13). the state trigger is cooling the optical isolation material to a threshold temperature (claim 14)., wherein cooling the dynamic isolation material to a threshold temperature is caused by a pixel adjacent to the dynamic isolation material (claim 15).by pixel to which the dynamic isolation material is attached (claim 16);by a pixel adjacent to the dynamic isolation material and a pixel to which the dynamic isolation material is attached (claim 17).
Liu discloses  thermally activated display using films made of thermochromic composite and embedded conductive wiring patterns. Thermochromic powder is a material whose optical properties (e.g., color) are tunable by varying the temperature, in a reversible and repeatable manner; a paperlike, thermally activated display fabricated from thermochromic composite and embedded conductive wiring patterns, shaped from mixture of metallic nanoparticles in polydimethylsioxane using soft lithography. The display exhibits good image quality and ease of control. Use of electric heating pulses is shown to reduce energy consumption while improving image quality control. The display has excellent mechanical bending flexibility.
	Liu fails to explicitly disclose cooling;  “a pixel adjacent to dynamic isolation material” , “pixel to which the dynamic isolation material is attached”. However it is noted that these limitations do no define over the prior art as applied. One of ordinary skill would vary the location of the isolation material in order to achieve the optimal result, thus adjacent, attached and/or embedded  and alternate between heating and cooling are matters of design choice.
	Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Choi wherein the dynamic optical isolation material is a thermochromic material and the state trigger is a change in a temperature of the dynamic optical isolation material  wherein the dynamic optical isolation material is a thermochromic material and the state trigger is cooling the optical isolation material to a threshold temperature in order to provide a device with reduced energy consumption while improving image quality control as taught by Liu and wherein the change in the temperature of the dynamic isolation material is caused by cooling  by a pixel adjacent to the dynamic isolation material ; by a pixel adjacent to the dynamic isolation material; pixel to which the dynamic isolation material is attached; a pixel adjacent to the dynamic isolation material and a pixel to which the dynamic isolation material is attached , since matters of design choice requires only routine skill in the heart.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US2017/0012026 A1) in view of  D2 (CN106019688) in view of Lewis ((US2014/0085274 A1)  and in further view of Daisuke et al. (Projection screen reflectance control for high contrast display using photochromic compounds and UV LEDs, 2014) Daisuke, hereafter).
Regarding claims 9 and 10, Choi as modified by D2 and Lewis, discloses the method set forth above (see rejection claim 1) ; Choi as modified by D2 and Lewis fail to explicitly disclose , wherein the dynamic optical isolation material is a photochromic material and the state trigger a light-based trigger (claim 9); the  light-based trigger is UV light (claim 10).

    PNG
    media_image1.png
    313
    737
    media_image1.png
    Greyscale

	Daisuke discloses (see figure :1b) photochromic painted screen with UV LEDS in order to increases the contrast compared to a normal projection system under the condition where environmental light is illuminated on the projection screen.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective date to further modify Choi wherein the dynamic optical isolation material is a photochromic material and the state trigger a light-based trigger; the  light-based trigger is UV light in order to increases the contrast compared to a normal projection system under the condition where environmental light is illuminated on the projection screen as taught by Daisuke.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US2017/0012026 A1) in view of CN106019688 in view of Lewis ((US2014/0085274 A1)  in view of Liu, et al.   (Paperlike Thermochromic Display , Applied Physics Letters, 2007, 90.) and in further view of Daisuke et al. (Projection screen reflectance control for high contrast display using photochromic compounds and UV LEDs, 2014) Daisuke, hereafter).
Regarding claims 18-19, Choi as modified by D2 and Lewis, discloses the method set forth above (see rejection claim 1) ; Choi as modified by D2 and Lewis fail to explicitly disclose , wherein the dynamic optical isolation material is a photochromic material and the state trigger a light-based trigger (claim 18); the  light-based trigger is UV light (claim 19).

    PNG
    media_image1.png
    313
    737
    media_image1.png
    Greyscale

	Daisuke discloses (see figure :1b) photochromic painted screen with UV LEDS in order to increases the contrast compared to a normal projection system under the condition where environmental light is illuminated on the projection screen.
Therefore it would have been obvious to one of ordinary skill in the art before the effective date to further modify Choi wherein the dynamic optical isolation material is a photochromic material and the state trigger a light-based trigger; the  light-based trigger is UV light in order to increases the contrast compared to a normal projection system under the condition where environmental light is illuminated on the projection screen as taught by Daisuke.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Can be found in the 892 provided with this office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879